ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-338, DRB 05-339, and DRB 05-340, concluding on the record certified to the Board pursuant to Rule l:20-^L(f) (default by respondent) that VICTOR J. CAOLA, formerly of TOMS RIVER, who was admitted to the bar of this State in 1980, and who has been on disability inactive status since May 17, 2006, should be suspended from the practice of law for a period of three months for violating RPC 1.4(a) (failure to communicate with client), RPC 1.4(b) (failure to explain matter to the extent reasonably necessary to permit the client to make informed decisions about the representation), RPC 1.5(a) (unreasonable fee), RPC 8.1(b) (failure to cooperate with disciplinary authorities), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit and misrepresentation);
And the Director of the Office of Attorney Ethics and respondent, through counsel, having entered into a disciplinary stipulation in which they agree that respondent had engaged in the unethical conduct charged and that said conduct warrants a three-month term of suspension, retroactive to the date of respondent’s transfer to disciplinary inactive status;
And good cause appearing;
It is ORDERED that VICTOR J. CAOLA is suspended from the practice of law for a period of three months: May 18, 2006 through August 18, 2006, and respondent is returned to disability inactive status effective August 19, 2006, and until the further Order of the Court; and it is further
*212ORDERED that respondent comply with Rule 1:20-20 governing incapacitated attorneys; and it is further
ORDERED that pursuant to Rule 1:20 — 20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20 — 20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.